Citation Nr: 1444602	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a systemic joint disorder (claimed as joint pain).


REPRESENTATION

Appellant represented by:	Attorney Kenneth Lavan


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claim for joint pain has been recharacterized as a claim for a systemic joint disorder.  In his May 2008 notice of disagreement, for example, the Veteran indicated that his joint pain extends to his shoulders, hips, elbows, knees, and hands.  As such, the Board finds that the claimed disorder is more properly described as a widespread, systemic condition.  While a claimant must describe the nature of the disability for which he or she is seeking benefits, identification of the benefit sought does not require any technical precision.  
See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Moreover, a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  38 C.F.R. § 3.159(c)(3).  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (finding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).  

The medical record shows documentation of various joint pain complaints, including, for example, left elbow pain in November 2000, left shoulder pain in January 2007, and hand and left shoulder pain in January 2005.  A provider who evaluated the Veteran in January 2005 additionally noted that "if the multiple joint Sx's [symptoms] continue, I would suggest an evaluation by Rheumatology."  Significantly, in a March 2006 VA treatment record the Veteran was additionally diagnosed with "tendonitis - service related condition, bilat [bilateral] shoulders, elbows, knees."  The Veteran's service treatment records contain documentation of individual joint problems, including a July 1981 record of left ankle pain and a May 1984 record of feet problems, as well as a right ankle sprain (discussed in the decision above), knee disability (for which service connection has already been granted). 

In the February 2011 remand, the Board found that although a systemic joint problem is not documented, given the March 2006 assessment that the Veteran's multi-joint tendonitis is service-related, a VA examination was warranted.  In response to the Board's February 2011 remand, the Veteran was afforded a VA joints examination in March 2011.  The examiner opined that the Veteran's joint condition (knees and right ankle) is as least as likely as not caused by or a result of bilateral knee pain and patellar tendonitis and right ankle fracture.  However, the rationale for the opinion was that although it is likely that the Veteran's bilateral knee condition and right ankle condition are related due to similar symptoms and examination findings, his other joint findings were not related to a systemic joint disease.  Rather, he concluded that they appeared to be more consistent with overuse injuries, such as tendonitis and bursitis or osteoarthritis, and the Veteran did not have any findings specific to a systemic joint disease.  The examiner also noted that he would need more evidence to support a systemic joint disorder, such as lab work that would be positive for rheumatoid arthritis, lupus, etc.


In a February 2012 deferred rating decision, the RO found that the March 2011 VA examiner's opinion was inadequate, as the examiner did not related his opinion to the Veteran's service treatment records, case file or treatment records.  The RO also noted that the March 2011 examiner indicated that lab work was needed to check for a systemic disorder, such as rheumatoid arthritis, lupus, etc.  As such, an addendum to the opinion was requested and submitted in March 2012.  

In the March 2012 addendum, the examiner opined that, based on his review of the Veteran's claims file and medical records, there is less than a 50 percent chance that his multiple joint ailments are related to an activity/event that manifested or occurred during service.  In rendering his opinion, the examiner noted that the Veteran did have several clinic and hospital appointments involving his extremities, during service, including, but not limited to, a sprained right ankle in February 1979, a sprained right middle finger in May 1991, a laceration to the left 5th finger in October 1995, and left knee pain diagnosed as patellofemoral syndrome in July 1997.  However, he concluded that although such pathological injuries/conditions can be quite serious, they are often self-limiting and resolve with time (with the possible exception of the patellofemoral syndrome).  He also pointed out that a review of the records showed little objective evidence, including negative bilateral knee X-rays from December 2007, to support a finding that his multiple joint ailments were service-connected.

The Board finds that the March 2012 addendum opinion is also inadequate for evaluation purposes.  In this regard, the examiner did not explain why the Veteran's current joint ailments were not related to the 1997 in-service diagnosis of patellofemoral syndrome, which he noted was the one condition that would not resolve with time.  Furthermore, the examiner still failed to order laboratory tests to check for a systemic disorder, such as rheumatoid arthritis, lupus, etc., as he was requested to do in the February 2012 deferred rating decision and the February 2012 medical opinion request.  Therefore, the Board finds that the opinion is incomplete and does not contain enough information upon which to base a decision.  


VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013).  Once VA undertakes to provide a VA examination or obtain a VA opinion, it is obligated to ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board has determined that VA has a duty to assist by seeking another medical opinion.  See 38 C.F.R. § 4.2 (2013).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his claimed systemic joint disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

Obtain and associate with the claims file any additional VA medical records that may have come into existence since February 2011.

2.  After the development requested above has been completed, the RO shall then arrange for the Veteran to undergo an appropriate VA examination to ascertain the nature and etiology of any systemic joint disorder.  
The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, including laboratory tests to check for a systemic disorder, such as rheumatoid arthritis, lupus, etc., should be performed, and the examiner should report all diagnosed systemic joint disorders.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current systemic joint disorder is etiologically related, in whole or in part, to the Veteran's active service.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




